
	
		II
		110th CONGRESS
		1st Session
		S. 1368
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Mr. Stevens (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Denali Commission Act of 1998 to modify the
		  authority of the Commission.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Denali Commission Act Amendments
			 Act of 2007.
		2.Authorities and
			 duties of the Denali Commission
			(a)Establishment
			 of CommissionSection 303(b) of the Denali Commission Act of 1998
			 (42 U.S.C. 3121 note; Public Law 105–277) is amended by adding at the end the
			 following:
				
					(5)LimitationNo
				member of the Commission appointed under paragraph (1), other than the Federal
				Cochairperson, shall be considered to be a Federal employee for any
				purpose.
					.
			(b)Powers of the
			 CommissionSection 305 of the Denali Commission Act of 1998 (42
			 U.S.C. 3121 note; Public Law 105–277) is amended by adding at the end the
			 following:
				
					(e)Matching
				fundsThe Commission may accept, use, and dispose of matching
				funds provided by public and private sources for projects approved by the
				Commission.
					.
			(c)Commission
			 personnel mattersSection 306 of the Denali Commission Act of
			 1998 (42 U.S.C. 3121 note; Public Law 105–277) is amended—
				(1)in subsection
			 (a)—
					(A)in the first
			 sentence, by striking Each member and inserting the
			 following:
						
							(1)In
				generalExcept as provided in paragraph (4), each
				member
							;
				
					(B)in the second
			 sentence, by striking The Federal and inserting:
						
							(2)Rate of
				payThe
				Federal
							;
					(C)in the third
			 sentence, by striking All members and inserting the
			 following:
						
							(3)Federal
				employeesAll members
							;
				and
					(D)by adding at the
			 end the following:
						
							(4)ExceptionEach
				member of the Commission who is not an officer or employee of the Federal
				Government may elect to waive compensation under paragraph
				(1).
							;
				and
					(2)in subsection
			 (c)(1)—
					(A)by striking
			 regulations, and inserting regulations—;
					(B)by striking
			 appoint and all that follows through the period at the end and
			 inserting the following:
						
							(A)appoint such
				personnel as may be necessary to enable the Commission to perform the duties of
				the Commission; and
							(B)terminate the
				personnel appointed under subparagraph
				(A).
							.
					(d)Economic
			 development committeeThe Denali Commission Act of 1998 (42
			 U.S.C. 3121 note; Public Law 105–277) is amended—
				(1)by redesignating
			 the second section 310 (relating to the Economic Development Committee) as
			 section 311; and
				(2)in section 311
			 (as redesignated by paragraph (1)), by striking shall each place
			 it appears and inserting may.
				3.Special
			 functions of the Denali CommissionSection 307 of the Denali Commission Act of
			 1998 (42 U.S.C. 3121 note; Public Law 105–277) is amended by adding at the end
			 the following:
			
				(f)Training
				program
					(1)In
				generalThe Secretary of Labor is authorized to make direct lump
				sum payments to the Commission to be used to carry out a training program on
				careers associated with infrastructure development and long-term stability in
				rural Alaska.
					(2)PrioritiesThe
				training program authorized under paragraph (1) shall focus on the following
				priorities:
						(A)Training for
				construction, operations, and maintenance of Commission projects.
						(B)Management
				training relating to the operation of Commission projects.
						(C)Initiatives for
				Alaskan youths to encourage careers that support Commission projects.
						(D)Training for
				construction, operations, and maintenance for public infrastructure
				projects.
						(3)AvailabilityAmounts
				made available to the Commission under this subsection shall remain available
				until expended.
					(g)Teacher
				housing
					(1)In
				generalIn carrying out the functions of the Commission under
				this Act, the Commission shall, as appropriate, provide assistance to address
				the housing needs of teachers in rural Alaska.
					(2)Authorized
				activitiesIn providing assistance under paragraph (1), the
				Commission may assist in housing development activities, including, but not
				limited to—
						(A)the acquisition,
				rehabilitation, and new construction of housing; and
						(B)multisite
				rehabilitation.
						.
		4.Authorization of
			 appropriationsSection 310(a)
			 of the Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277)
			 is amended by striking for fiscal years 2000, 2001, 2002, and
			 2008 and inserting for each of fiscal years 2009 through
			 2014..
		5.Effective
			 date
			(a)In
			 generalThe amendments made by sections 2 and 3 take effect on
			 the date of enactment of this Act.
			(b)Authorization
			 of appropriationsThe amendment made by section 4 takes effect on
			 October 1, 2008.
			
